DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
DETAILED ACTION
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, 15-20, drawn to apparatus and method which uses blended Lidar and non-Lidar data, classified in G06K 9/6288.
II. Claim 11-14, drawn to correlation of the two LIDAR data sets, classified in 17/46.


The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions do not overlap in scope, i.e., are mutually exclusive.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
In one case two lidar sensors are present in second case is one Lidar and second one is non-Lidar senor. The data fusion in group I is performed between two different detectors and require search in completely different class subclass than data fusion  between similar sensors as presented in group II.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Samuel Stone on May 25th of 2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-10, 15-20, .  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-14 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15 and claims below is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUANG  US 20190004533 A1.

Regarding claim 1, 15 and  claims below  HUANG  US 20190004533 A1 teaches
1. A sensor module comprising: 
a LiDAR transceiver(215) coupled within the sensor module to transmit an optical signal and detect a corresponding return optical signal from an object, the LiDAR transceiver coupled to transmit sensed LiDAR data on a first channel; (inherent it is a vehicle LIDAR)
a first non-LiDAR sensor(211, 214) coupled within the sensor module to detect first sensed non- LiDAR data related to the object, the non-LiDAR sensor coupled to transmit the first non-LiDAR data on a second channel; and (inherent)
a multiplexer coupled to the first and second channels[0034](implicit fig. 12), the multiplexer generates a unified data packet from the LiDAR data and first non-LiDAR data and transmits the unified data packet on a bus.  [0034] with fig. 12


15. A method comprising: 
receiving a first sensor data associated with a LiDAR transceiver, (fig. 12  with 215)

receiving a second sensor data associated with a non-LiDAR sensor located proximate to the LiDAR transceiver, the second sensor data corresponding to the object; (fig. 12 with 211 )
correlating the first sensor data and the second sensor data; [0070]
generated a unified data packet from the first sensor data, the second sensor data and correlation between the first and second data; and  Customer No. 380623020151-2274PATENT SUBSTITUTE SPECIFICATION [CLEAN COPY] [0034]
transmitting the unified data packet on a bus to a microcontroller.  [0034](fused data are produced then can be transmitted to computer which can show the image , and fig. 1)


2. The sensor module of claim 1 wherein the first non-LiDAR sensor is a thermal sensor.  [0036](IR sensor )

3. The sensor module of claim 1 wherein the first non-LiDAR sensor is a color sensor.  [0043]

4. The sensor module of claim 1 wherein the LiDAR transceiver and non-LiDAR sensor detect data along a shared axis.(implicit the data have similar field of view to make proper fusion [0070] )  

5. The sensor module of claim 1 wherein the LiDAR data and non-LiDAR data are correlated using a 1:1 correspondence between measurement data points from the LiDAR transceiver and non-LiDAR sensor.  [0070](data are fused so the lidar points are on camera)

6. The sensor module of claim 1 further comprising a second non-LiDAR (214)sensor coupled within the sensor module to detect second sensed non-LiDAR data related to the object, the second non-LiDAR sensor coupled to transmit the second non-LiDAR data on a third channel.  (claim 5 with fig. 2)



8. The sensor module of claim 7 wherein the second non-LiDAR sensor is a thermal sensor.  [0036]
9. The sensor module of claim 7 wherein the second non-LiDAR sensor is a color sensor.  [0043]
10. The sensor module of claim 1 wherein the unified data packet is correlated relative to a single cloud point.[0070]
16. The method of claim 15 wherein the non-LiDAR sensor is a color sensor.  [0043]
17. The method of claim 15 wherein the non-LiDAR sensor is a thermal sensor.  [0036]
20. The method of claim 15 further comprising the step of activating the non-LiDAR sensor in response to a change in an environment in which the sensor module operates.(implicit camera constantly takes images)

18. The method of claim 15 wherein the step of correlating the first and second sensor data is performed by a multiplexer within a sensor module.  (101)
19. The method of claim 15 wherein the LiDAR sensor and non-LiDAR sensor are located within a single package associated with a sensor module.  (101)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/             Examiner, Art Unit 3645